Name: 95/80/EC: Commission Decision of 15 March 1995 granting the Portuguese Republic the derogation provided for in Article 3 (2) of Council Directive 92/102/EEC on the identification and registration of animals (Only the Portuguese text is authentic) (Text with EEA relevance)
 Type: Decision
 Subject Matter: Europe;  agricultural policy;  means of agricultural production;  information and information processing;  farming systems;  documentation
 Date Published: 1995-03-23

 Avis juridique important|31995D008095/80/EC: Commission Decision of 15 March 1995 granting the Portuguese Republic the derogation provided for in Article 3 (2) of Council Directive 92/102/EEC on the identification and registration of animals (Only the Portuguese text is authentic) (Text with EEA relevance) Official Journal L 065 , 23/03/1995 P. 0032 - 0032COMMISSION DECISION of 15 March 1995 granting the Portuguese Republic the derogation provided for in Article 3 (2) of Council Directive 92/102/EEC on the identification and registration of animals (Only the Portuguese text is authentic) (Text with EEA relevance) (95/80/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 3 (2) thereof,Whereas the abovementioned Article provides for the possibility of authorizing Member States to exclude from the list of holdings required by Article 3 (1) (a) of Directive 92/102/EEC those holdings with fewer than three sheep or goats, for which they may not claim premium payments, or one pig, provided that the animals are intended for use or consumption by the owner and that they are subject to the controls required by the Directive before any movement;Whereas the Portuguese authorities have requested this authorization and have given the appropriate assurances in respect of veterinary controls;Whereas, therefore, the Portuguese Republic should be authorized to apply this derogation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Portuguese Republic is hereby authorized to apply the derogation provided for in Article 3 (2) of Directive 92/102/EEC.Article 2 This Decision is addressed to the Portuguese Republic.Done at Brussels, 15 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 355, 5. 12. 1992, p. 32.